Name: Council Implementing Regulation (EU) 2015/240 of 9 February 2015 implementing Regulation (EU) NoÃ 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs;  international security;  international law
 Date Published: nan

 16.2.2015 EN Official Journal of the European Union L 40/7 COUNCIL IMPLEMENTING REGULATION (EU) 2015/240 of 9 February 2015 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) In view of the continued gravity of the situation on the ground in Ukraine, the Council considers that additional persons and entities should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on 16 February 2015. It shall be published in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2015. For the Council The President F. MOGHERINI (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of persons and entities referred to in Article 1 I. Persons Name Identifying information Statement of reasons Date of Listing 133. Pavel DREMOV aka Batya Ã Ã °Ã ²Ã µÃ » Ã Ã Ã Ã Ã Ã  Born in 1976, Stakhanov Commander of the First Cossack Regiment, an armed separatist group involved in the fighting in eastern Ukraine. In this capacity, he has actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 134. Alexey MILCHAKOV aka Fritz, Serbian Ã Ã »Ã µÃ ºÃ Ã µÃ ¹ Ã ÃÃ Ã ¬Ã §Ã Ã Ã Ã  Born in 1991, St. Petersburg Commander of the Rusich unit, an armed separatist group involved in the fighting in eastern Ukraine. In this capacity, he has actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 135. Arseny PAVLOV aka Motorola Ã ÃÃ Ã ©Ã ½Ã ¸Ã ¹ Ã ¡Ã µÃÃ ³Ã ©Ã µÃ ²Ã ¸Ã  Ã Ã Ã Ã Ã Ã  (aka Ã Ã ¾Ã Ã ¾ÃÃ ³Ã »Ã °) Born on 2.2.1983, Ukhta, Komi Commander of the Sparta Battalion, an armed separatist group involved in the fighting in eastern Ukraine. In this capacity, he has actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 136. Mikhail TOLSTYKH aka Givi Ã Ã ¸Ã Ã °Ã ¸Ã » Ã ¢Ã ¾Ã »Ã Ã Ã Ã Born in 1980, Ilovaisk Commander of the Somali battalion, an armed separatist group involved in the fighting in eastern Ukraine. In this capacity, he has actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 137. Eduard BASURIN So called Deputy Commander of the Ministry of Defense of the so called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 138. Alexandr SHUBIN Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã Ã °Ã Ã ¸Ã »Ã Ã µÃ ²Ã ¸Ã  Ã ¨Ã £Ã ÃÃ  So called Minister of Justice, of the illegal so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise the country. 16.2.2015 139. Sergey LITVIN Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã µÃ ²Ã ¸Ã  Ã ÃÃ ¢Ã ÃÃ  So called Deputy Chairman of the Council of Ministers of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 140. Sergey IGNATOV Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã ®ÃÃ Ã µÃ ²Ã ¸Ã  ÃÃ Ã Ã Ã ¢Ã Ã  So called Commander in Chief of the People's Militia of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise the country. 16.2.2015 141. Ekaterina FILIPPOVA Ã Ã ºÃ °Ã Ã µÃÃ ¸Ã ½Ã ° Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ½Ã ° Ã ¤ÃÃ ÃÃ Ã Ã Ã Ã  Born on 20.11.1988 in KrasnoarmÃ «isk So called Minister of Justice of the so called Donetsk People's Republic. In taking on and acting in this capacity, she has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 142. Aleksandr TIMOFEEV Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã ¢ÃÃ Ã Ã ¤Ã Ã Ã  Born on 27.1.1974 So called Minister of Budget of the so called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise the country. 16.2.2015 143. Evgeny MANUILOV Ã Ã ²Ã ³Ã µÃ ½Ã ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã Ã Ã £ÃÃ Ã Ã  So called Minister of Budget of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 144. Viktor YATSENKO Ã Ã ¸Ã ºÃ Ã ¾Ã Ã ¯Ã ¦Ã Ã Ã Ã  Born on 22.4.1985 in Kherson So called Minister of Communications of the so called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 145. Olga BESEDINA Ã Ã »Ã Ã ³Ã ° ÃÃ ³Ã ¾ÃÃ µÃ ²Ã ° Ã Ã Ã ¡Ã Ã ÃÃ Ã  So called Minister of Economic Development and Trade of the so called Luhansk People's Republic. In taking on and acting in this capacity, she has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 146. Zaur ISMAILOV Ã Ã °Ã Ã ÃÃ Ã ¼Ã °Ã ¸Ã »Ã ¾Ã ² Born in 1975, Krasny Luch, Voroshilovgrad Luhansk So called Acting General Prosecutor of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 147. Anatoly Ivanovich ANTONOV Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹ ÃÃ ²Ã °Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ½Ã Ã ¾Ã ½Ã ¾Ã ² Born on 15.5.1955 in Omsk Deputy Minister of Defence, and in that capacity, involved in supporting the deployment of Russian troops in Ukraine. According to the present Russian Ministry of Defence structure, in that capacity, he participates in shaping and implementing the policy of the Russian Government. These policies threaten the territorial integrity, sovereignty and independence of Ukraine. 16.2.2015 148. Arkady Viktorovich BAKHIN Ã ÃÃ ºÃ °Ã ´Ã ¸Ã ¹ Ã Ã ¸Ã ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã ¸Ã ½ Born on 8.5.1956 in Kaunas, Lithuania First Deputy Minister of Defence, and in that capacity, involved in supporting the deployment of Russian troops in Ukraine. According to the present Russian Ministry of Defence structure, in that capacity, he participates in shaping and implementing the policy of the Russian Government. These policies threaten the territorial integrity, sovereignty and independence of Ukraine. 16.2.2015 149. Andrei Valeryevich KARTAPOLOV Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã °Ã »Ã µÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã °ÃÃ aÃ ¿Ã ¾Ã »Ã ¾Ã ² Born on 9.11.1963 in DDR Director of the Main Operations Department and deputy chief of the General Staff of the Armed Forces of the Russian Federation. In both capacities he is actively involved in shaping and implementing the military campaign of the Russian forces in Ukraine. According to the stated activities of the general staff, by exercising operational control over the armed forces, he is actively involved in shaping and implementing the Russian government policy threatening the territorial integrity, sovereignty and independence of Ukraine. 16.2.2015 150. Iosif (Joseph) Davydovich KOBZON ÃÃ ¾Ã Ã ¸Ã  Ã aÃ ²Ã Ã ´Ã ¾Ã ²Ã ¸Ã  Ã Ã ¾Ã ±Ã ·Ã ¾Ã ½ Born on 11.9.1937 in Tchassov Yar, Ukraine Member of the State Duma. He visited the so-called Donetsk People's Republic and during his visit made statements supporting separatists. He was also appointed Honorary Consul of the so-called Donetsk People's Republic in the Russian Federation. On 20 March 2014 he voted in favour of the draft Federal Constitutional Law on the acceptance into the Russian Federation of the Republic of Crimea and the formation within the Russian Federation of new federal subjects- the republic of Crimea and the City of Federal Status Sevastopol. 16.2.2015 151. Valery Fedorovich RASHKIN Ã Ã °Ã »Ã µÃÃ ¸Ã ¹ Ã ¤Ã Ã ´Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã ºÃ ¸Ã ½ Born on 14.3.1955 in the Kaliningrad Oblast, USSR. First Deputy Chairman of the State Duma Committee on Ethnicity issues. He is the founder of the civil movement Krassnaya Moskva- Red Moscow -Patriotic Front Aid which organised public demonstrations supporting separatists, thereby supporting policies which undermine the territorial integrity, sovereignty and independence of Ukraine. On 20 March 2014 he voted in favour of the draft Federal Constitutional Law on the acceptance into the Russian Federation of the Republic of Crimea and the formation within the Russian Federation of new federal subjects- the republic of Crimea and the City of Federal Status Sevastopol. 16.2.2015 II. Entities Name Identifying information Statement of reasons Date of Listing 29. Cossack National Guard Ã Ã °Ã ·Ã °Ã Ã Ã  Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã Ã ½Ã °Ã  Ã Ã ²Ã °ÃÃ ´Ã ¸Ã  Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. Commanded by and therefore associated with a listed person Nikolay KOZITSYN. 16.2.2015 30. Sparta battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã ¡Ã ¿Ã °ÃÃ Ã ° Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. Commanded by and therefore associated with a listed person Arseny PAVLOV. 16.2.2015 31. Somali battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã ¡Ã ¾Ã ¼Ã °Ã »Ã ¸ Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. Commanded by and therefore associated with a listed person Mikhail TOLSTYKH aka Givi. 16.2.2015 32. Zarya battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã Ã °ÃÃ  Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 33. Prizrak brigade Ã ÃÃ ¸Ã ³Ã °Ã ´Ã ° Ã ÃÃ ¸Ã ·ÃÃ °Ã º Armed separatist which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. Commanded by and therefore associated with a listed person Oleksiy MOZGOVY. 16.2.2015 34. Oplot battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã Ã ¿Ã »Ã ¾Ã  Social media: http://vk.com/oplot_info Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 35. Kalmius battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã Ã °Ã »Ã Ã ¼Ã ¸Ã Ã  Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 36. Death battalion Ã Ã °Ã Ã °Ã »Ã Ã ¾Ã ½ Ã ¡Ã ¼Ã µÃÃ Ã  Armed separatist group which has actively supported actions which undermine the territorial integrity, sovereignty and independence of Ukraine and to further destabilise Ukraine. 16.2.2015 37. Public Movement NOVOROSSIYA Ã Ã ²Ã ¸Ã ¶Ã µÃ ½Ã ¸Ã µ Ã Ã ¾Ã ²Ã ¾ÃÃ ¾Ã Ã Ã ¸Ã  The Public Movement Novorossiya/New Russia was established in November 2014 in Russia and is headed by Russian officer Igor Strelkov (identified as a staff member of the Main Intelligence Directorate of the General Staff of the Armed Forces of the Russian Federation (GRU)). According to its stated objectives, it aims at providing all-round, effective assistance to Novorossiya, including by helping militia fighting in Eastern Ukraine, thereby supporting policies undermining the territorial integrity, sovereignty and independence of Ukraine. Associated with a person listed for undermining the territorial integrity of Ukraine. 16.2.2015